UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-49925 Central Jersey Bancorp (Exact name of registrant as specified in its charter) New Jersey 22-3757709 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1903 Highway 35, Oakhurst, New Jersey 07755 (Address of principal executive offices, including zip code) (732) 663-4000 (Registrant’s telephone number, including area code) (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T. As of October 31, 2010, there were 9,346,092 shares of the registrant’s common stock, par value $.01 per share, outstanding. Central Jersey Bancorp INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition (unaudited) as of September 30, 2010 and December 31, 2009 1 Consolidated Statements of Income (unaudited) for the three and nine months ended September 30, 2010 and 2009 2 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the nine months ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Index of Exhibits E-1 Forward-Looking Statements Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are the effect of governmental regulation on Central Jersey Bank, N.A., a nationally chartered commercial bank and wholly-owned subsidiary of the registrant, interest rate fluctuations, regional economic and other conditions, the availability of working capital, the cost of personnel and technology and the competitive markets in which Central Jersey Bank, N.A. operates. i Index In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The registrant is under no duty to update any of the forward-looking statements contained herein after the date of this quarterly report on Form 10-Q. ii Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL JERSEY BANCORP CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) (dollars in thousands, except share amounts) September30, December31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity (fair value at September 30, 2010 and December 31, 2009 of $29,802 and $7,462, respectively) Federal Reserve Bank stock Federal Home Loan Bank stock Loans Less: Allowance for loan losses Loans, net Accrued interest receivable Other real estate owned Premises and equipment Bank owned life insurance Core deposit intangible FDIC deposit insurance premiums Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Non-interest bearing $ $ Interest bearing Borrowings Subordinated debentures Accrued expenses and other liabilities Investment securities purchased not settled Total liabilities Shareholders’ equity: Common stock, par value $0.01 per share.Authorized 100,000,000 shares; 9,626,790 and 9,503,423 shares issued and 9,332,445 and 9,256,975 shares outstanding, respectively, at September 30, 2010 and December 31, 2009 96 92 Preferred stock, liquidation value $1,000 per share. Authorized 10,000,000 shares and issued and outstanding 11,300 shares at September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated other comprehensive income, net of tax expense Treasury stock – at cost, 294,345 and 246,448 shares, respectively, at September 30, 2010 and December 31, 2009 ) ) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 Index CENTRAL JERSEY BANCORP CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except share and per share amounts) Threemonthsended Ninemonthsended September 30, September 30, Interest and dividend income: Interest and fees on loans $ Interest on securities available-for-sale: Taxable interest income Non-taxable interest income Interest on securities held-to-maturity Interest on federal funds sold and due from banks 40 61 Total interest and dividend income Interest expense: Interest expense on deposits Interest expense on borrowings Interest expense on subordinated debentures 43 43 Total interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Gain on the sale of loans held-for-sale 42 7 59 64 Gain on sale of SBA loans 55 Income on bank owned life insurance 31 34 92 Gain on sale of securities available-for-sale - - Other income 21 - 72 - Total non-interest income Non-interest expense: Salaries and employee benefits Net occupancy expenses Data processing fees FDIC insurance premiums Core deposit intangible amortization 86 Goodwill impairment - - - Other operating expenses Total non-interest expense Income (loss) before provision for income taxes ) Income taxexpense (benefit) ) Net income (loss) ) Dividend on preferred stock and accrection Net income (loss) available to common shareholders $ ) Basic earnings (loss) per common share $ ) Diluted earnings (loss) per common share $ ) Average basic common shares outstanding Average diluted common shares outstanding See accompanying notes to unaudited consolidated financial statements. 2 Index CENTRAL JERSEY BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (dollars in thousands, except share amounts) Accumulated Retained Additional other earnings/ Common Preferred paid-in comprehensive Treasury (accumulated stock stock capital income stock deficit) Total Balance at December 31, 2008 $
